The Chancellor.
An injunction ought not to be granted to stay the defendant from making an application to the equitable powers of the supreme court, to compel the plaintiff to pay over monies received by him in the character of an attorney of that court. The court before whom the application was intended to be made was perfectly competent to give to the complainant any equitable relief to which he might be entitled. And there is nothing in the bill in this case to show that any discovery is necessary to enable that court to do perfect justice between the parties. The supreme court also is the appropriate tribunal to settle a controversy between an attorney of that court and his client, in relation to the duties of the former in his character of an officer of that court.
In this case also it was a gross imposition upon the officer to whom the ex parte application for an injunction was made, to state a case in his bill which was intended to deceive such officer, by alleging that proceedings had been commenced by the defendant in the supreme court for the recovery of money, and that no issue had been joined or verdict or judgment rendered in that court. It is very evident *183that the bill was thus artfully drawn for the mere purpose of inducing the officer who allowed the injunction to suppose it was an ordinary proceeding by suit in that court instead of a summary application against the complainant in bis character of attorney. This injunction was also irregular in not having the clause inserted therein to enable the defendant to proceed to a judgment or decision in the supreme court. It must therefore be dissolved with costs.